The Court on its own motion orders that the February 2, 2010, opinion is hereby amended. The opinion is modified on page two, paragraph two, first sentence, with minor, nonsubstantive changes to eliminate any potential ambiguities. The opinion is amended as follows:
The old opinion read, “There is no argument that defendant has a domicile.”
The new opinion reads, “Domicile is not an issue in this case because the parties agree that as a homeless person, defendant has no ‘true, fixed, principal, and permanent home.’ ”
In all other respects, the February 2, 2010, opinion remains unchanged.